706 S.E.2d 472 (2011)
STATE of North Carolina
v.
Tyrone Raynard GLADDEN.
No. 401P10.
Supreme Court of North Carolina.
March 10, 2011.
Ann B. Petersen, Chapel Hill, for Gladden, Tyrone Raynard.
Joan M. Cunningham, Assistant Attorney General, for State of N.C.
Tyrone Raynard Gladden, for Gladden, Tyrone Raynard.
Roxann Vaneekhoven, District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant on the 13th of September 2010 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 10th of March 2011."